          Case 4:20-cv-00412-KGB Document 5 Filed 02/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

KRISTEN SPECTOR                                                                    PLAINTIFF

v.                               Case No. 4:20-cv-00412 KGB

NILKANTH PIZZA INC., et al.                                                    DEFENDANTS

                                            ORDER

       Before the Court is plaintiff Kristen Spector’s motion for voluntary dismissal without

prejudice (Dkt. No. 4). Ms. Spector filed a complaint on April 16, 2020 (Dkt. No. 1). On the same

date, the Court issued summons (Id.). In an Order dated January 29, 2021, the Court noted that

Ms. Spector had not returned an executed summons for any defendant and ordered Ms. Spector to

show cause within 30 days why the Court should not dismiss this action without prejudice for

failure to timely serve the defendants with a summons and complaint (Dkt. No. 3). Ms. Spector

responded to the Order by filing the instant motion stating that the complaint has not been served

and requesting that the Court dismiss the complaint without prejudice (Dkt. No. 4, ¶ 3). For good

cause shown, the Court grants Ms. Spector’s motion for voluntary dismissal (Dkt. No. 4). The

Court dismisses Ms. Spector’s complaint without prejudice (Dkt. No. 1)

       So ordered this 26th day of February, 2021.


                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
